361 U.S. 85 (1959)
LEHIGH CASINO, INC.,
v.
PENNSYLVANIA LIQUOR CONTROL BOARD ET AL.
No. 379.
Supreme Court of United States.
Decided November 9, 1959.
APPEAL FROM THE SUPREME COURT OF PENNSYLVANIA.
Henry I. Jacobson for appellant.
Anne X. Alpern, Attorney General of Pennsylvania, Lois G. Forer, Deputy Attorney General, George G. Lindsay, Assistant Attorney General, and Russell C. Wismer, Special Assistant Attorney General, for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.